Citation Nr: 1042634	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-14 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a chronic left wrist 
disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to October 2001 
and from January 2003 to August 2003 in the United States Marine 
Corps.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Cleveland, 
Ohio, Regional Office of the Department of Veterans Affairs (VA) 
which, inter alia, denied the Veteran's claim of entitlement to 
service connection for a chronic left wrist disability.  The 
Veteran's claims file was thereafter transferred to the Boston, 
Massachusetts, VA Regional Office (RO), which is now the agency 
of original jurisdiction in the current appeal.

In March 2009, the Veteran and his representative appeared at the 
RO to present oral testimony in support of his claim before the 
undersigned traveling Veterans Law Judge.  A transcript of the 
hearing has been obtained and associated with the Veteran's 
claims file for consideration by the Board.

In November 2009, the Board remanded the case to the RO via the 
Appeals Management Center for additional evidentiary development.  
Following this development, the claim of entitlement to service 
connection for a chronic left wrist disability was readjudicated 
and denied in a September 2010 rating decision/supplemental 
statement of the case.  The case was returned to the Board in 
October 2010 and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  The Veteran has a chronic left wrist disability, diagnosed as 
Kienbocks disease (avascular necrosis of the lunate) of the left 
wrist, status post left scaphocapitate (intercarpal) fusion 
arthrodesis in January 2001, which clearly and unmistakably pre-
existed his entry into active service.

2.  Pre-existing Kienbocks disease (avascular necrosis of the 
lunate) of the left wrist, status post left scaphocapitate 
(intercarpal) fusion arthrodesis, underwent a permanent increase 
in impairment beyond its natural progression as a result of 
repetitive trauma from the usual physical activities of active 
military service and a physical injury during active duty in 
January 2003.


CONCLUSIONS OF LAW

1.  The presumption of the Veteran's soundness on admission into 
active service with respect to his left wrist is not rebutted.  
38 U.S.C.A. § 1111 (West 2002); 38 U.S.C.A. § 3.304(a), (b) 
(2010).

2.  Pre-existing Kienbocks disease (avascular necrosis of the 
lunate) of the left wrist, status post left scaphocapitate 
(intercarpal) fusion arthrodesis, was aggravated by active 
service.  38 U.S.C.A. §§ 1153, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.306(a), (b) (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As will be further discussed below, the Veteran's claim of 
entitlement to service connection for a chronic left wrist 
disability is being granted in full.  Therefore, the Board finds 
that any error related to the Veterans Claims Assistance of Act 
of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) on this claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, there is no need to engage in any analysis 
with respect to whether the requirements of the VCAA have been 
satisfied concerning the claim on appeal.

Factual background and analysis: entitlement to service 
connection for a chronic left wrist disability.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).

The veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or when clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304.

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).

In the present case, the report of a December 2000 pre-enlistment 
examination for the Veteran's first period of active duty shows 
no abnormalities with respect to his upper extremities.  The 
Veteran's first period of active duty commenced in May 2001 and 
concluded in October 2001.  Private medical records dated after 
the December 2000 service pre-enlistment examination but prior to 
May 2001 show that in January 2001 he was diagnosed with 
Kienbocks disease (avascular necrosis of the lunate) of his left 
wrist.  The Veteran underwent left wrist surgery, in which a left 
scaphocapitate (intercarpal) fusion arthrodesis was performed.  
Post-surgery, he underwent several months of physical therapy 
prior to going on active duty in May 2001.  The Board finds that 
the ample clinical documentation of the Veteran's left wrist 
diagnoses, surgery, and post-surgical therapy for the period from 
January - May 2001, is evidence that clearly and unmistakably 
establishes the existence of a chronic left wrist disability 
prior to the Veteran's entry into his first and second periods of 
active duty, such that the presumption of soundness is rebutted 
with respect to the preservice existence of the orthopedic 
disease of his left wrist.

Although the service treatment records from the Veteran's first 
period of active duty show no incident of injury or clinical 
evidence of aggravation of his pre-existing left wrist 
disability, the service treatment records show that within two 
weeks after entering active duty for his second period of 
military service in January 2003, he fell on his left wrist and 
injured it, producing pain and reduced motion.  The Veteran 
admitted on treatment that he had a prior existing left wrist 
disability that he failed to report on all service medical 
examinations.  The assessment in January 2003 was status-post 
partial arthrodesis, left wrist, with new injury secondary to 
fall with no acute fracture noted on X-ray.  The left wrist was 
placed into a splint.  Treatment reports dated in February 2003 
show limitation of motion of the left wrist on flexion and 
extension.  A medical review board was initiated based on 
clinical evidence of severe left wrist limitation of motion with 
concomitant arthritic changes on radiographic study.  Examiner's 
notes indicate that the Veteran was expected to have further 
progressive bony changes in his left wrist that would eventually 
require complete fusion at a later date, and that further service 
could exacerbate or accelerate this condition.  Thusly, a July 
2003 medical review board concluded that the Veteran was unfit 
for continued military service because of his left wrist 
disability and he was medically discharged from active duty in 
August 2003.

Post-service private and VA medical reports indicate ongoing 
treatment for complaints of left wrist pain.  Oral and written 
testimony from the Veteran indicate continued left wrist pain and 
limitation of function and use since separation from active duty 
in August 2003.  The Veteran also indicated temporary 
neurological impairment of his left wrist from injuries 
reportedly sustained in a near-fatal high-speed motor vehicle 
accident after service, but that the neurological symptoms 
eventually resolved and the left wrist was now at the same pre-
motor vehicle accident level of impairment.  As pertinent, the 
report of a March 2005 VA orthopedic examination shows that the 
examiner noted the Veteran's clinical history and diagnosed him 
with status-post partial fusion of the left wrist bones with 
apparent Kienbocks disease of the lunate, which probably existed 
from the time of his original left wrist pain in the autumn of 
2000.  The examiner also expressed the following opinion:

It is my medical opinion that, while the (Veteran's 
left wrist) injury initially was prior to his entry 
into the marine corp (sic), the activities of the 
marine corp (sic) including push-ups and maneuvering 
weapons certainly aggravated the condition of the 
(left) wrist.  Furthermore, it is my opinion that that 
aggravation was at the most in the 20% range with 
relation to the disability in his (left) wrist.

The Board has considered the above evidence and finds that the 
weight of the clinical evidence tends to support a finding that 
the Veteran's left wrist disability, which clearly and 
unmistakably pre-existed his entry into both periods of active 
duty, was aggravated, which is to say permanently worsened beyond 
its normal natural progression, by the physical rigors associated 
with the duties of active military service in the Marine Corps 
and by the left wrist injury that occurred in January 2003.  
Therefore, there is not clear and unmistakable evidence that the 
left wrist disability was not aggravated by service.  There is 
evidence of an increase in severity during service.  With 
aggravation in service, the claim for VA compensation for a 
chronic left wrist disability will be allowed.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for Kienbocks disease (avascular necrosis of the 
lunate) of the left wrist, status post left scaphocapitate 
(intercarpal) fusion arthrodesis, is thusly granted.

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for Kienbocks disease (avascular necrosis of 
the lunate) of the left wrist, status post left scaphocapitate 
(intercarpal) fusion arthrodesis, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


